Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/22/2021.  In the Amendment, Applicant amended claims 1-3, 5-8 and 11.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-5.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-2, 4-7 and 9-11 (renumbered 1-9) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Joseph V. Gamberdell, Jr.  (client’s representative, Reg. No. 44,695) on was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 3 and 8 are canceled.
Claims 1, 6 and 11 have been amended as follows:

1. (Currently Amended)	A system that manages key entity records required by a user, wherein the system comprises:
 a database arrangement operable to store a structured database comprising entity records; and
 a computer system comprising a memory and a processor communicably coupled to the database arrangement, the processor being operable to:
 receive the structured database comprising entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes, further wherein the plurality of entity attributes belong to asset classes;
 determine an importance score for each of the entity records, wherein the importance score for a given entity record is determined based upon the 
 identify key entity records based on the determined importance scores of the entity records;
 receive a tuning-input from the user, wherein the tuning-input is operable to adjust at least one of the contribution metrics corresponding to the asset classes;
 calculate a tuned importance score for each of the entity records based on the tuning-input from the user; and
 identify the key entity records required by the user based on the tuned importance scores of the entity records;
wherein the processor is further operable to develop the structured database by:
 crawling existing data sources to extract data-records;
 structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes;
 tagging each of the plurality of entity attributes with one of the asset classes; and
 identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record.

3. (Cancelled) 
4. (Original)	The system of claim 1, wherein the plurality of entity attributes of each of the entity records are time-stamped.
5. (Previously Presented)	The system of claim 4, wherein the processor is further operable to receive a time-range-input from the user, wherein the importance score of a given entity record is based on the entity attributes with time-stamps in the time-range.
6. (Currently Amended)	A method of managing key entity records required by a user, wherein the method includes using a computer system, wherein the method comprises using a processor of the computer system to:
provide a structured database comprising entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes, further wherein the plurality of entity attributes belong to asset classes;
determine an importance score for each of the entity records, wherein the importance score for a given entity record is determined based upon the plurality of entity attributes thereof, further wherein each of the asset classes comprising the plurality of entity attributes of the given entity record has a corresponding predefined contribution metric towards the importance score of the given entity record;

 receive a tuning-input from the user, wherein the tuning-input is operable to adjust at least one of the contribution metrics corresponding to the asset classes;
 calculate a tuned importance score for each of the entity records based on the tuning-input from the user; [[and]]
 identify the key entity records required by the user based on the tuned importance scores of the entity records; and
develop the structured database by:
 crawling existing data sources to extract data-records;
 structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes;
 tagging each of the plurality of entity attributes with one of the asset classes; and
 identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record.
7. (Original)	The method of claim 6, wherein the method comprises receiving a field-input from the user, wherein the entity records are filtered based on the field-input prior to determining the importance scores of the entity records.
8. (Cancelled)

10.(Original) The method of claim 9, wherein the method further comprises receiving a time-range-input from the user, wherein the importance score of a given entity record is based on the entity attributes with time-stamps in the time-range.
11. (Currently Amended) A non-transitory computer readable storage medium, containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform method steps for managing key entity records required by a user, the method comprising the steps of:
 providing a structured database comprising entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes, further wherein the plurality of entity attributes belong to asset classes;
 determining an importance score for each of the entity records, wherein the importance score for a given entity record is determined based upon the plurality of entity attributes thereof, further wherein each of the asset classes comprising the plurality of entity attributes of the given entity record has a corresponding predefined contribution metric towards the importance score of the given entity record;
 identifying key entity records based on the determined importance scores of the entity records;
 receiving a tuning-input from the user, wherein the tuning-input is operable to adjust at least one of the contribution metrics corresponding to the asset classes;

 identifying the key entity records required by the user based on the tuned importance scores of the entity records;
wherein the processor is further operable to develop the structured database by:
 crawling existing data sources to extract data-records;
 structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes;
 tagging each of the plurality of entity attributes with one of the asset classes; and
 identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 01/22/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Nachnani et al. (US PGPUB 2012/0023107, hereinafter Nachnani) in view of Mulukuri et al. (US PGPUB 2015/0026604, hereinafter Mulukuri). 
	The invention is directed: managing key entity records required by a user which includes a database arrangement operable to store a structured database including entity records and a processing module communicably coupled to the database 

The closest prior arts are Nachnani et al. (US PGPUB 2012/0023107, hereinafter Nachnani) in view of Mulukuri et al. (US PGPUB 2015/0026604, hereinafter Mulukuri) are generally directed to various aspect of system, method and non-transitory computer-readable medium for managing records, weight a feature of the records to determine the matching and then merging records to it classes. Further disclose tracking and update records to it classes.

 	However, none of Nachnani and Mulukuri teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 6, and 11. For examples, it failed to teach identify key entity records based on the determined importance scores of the entity records;
 receive a tuning-input from the user, wherein the tuning-input is operable to adjust at least one of the contribution metrics corresponding to the asset classes;
calculate a tuned importance score for each of the entity records based on the tuning-input from the user; and

structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and plurality of entity attributes;
tagging each of the plurality of entity attributes with one of the asset classes.

This feature in light of other features, when considered as a whole, in the independent claims 1, 6 and 11 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 6 and 11. 
	The dependent claims depending upon claims 1, 6 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163